EXAMINER'S AMENDMENT
This allowance is in response to the amendment filed January 18, 2022 by which claims 1 and 4 were cancelled and claims 2 and 3 were amended.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Marc E. Hankin on February 3, 2022.

The application has been amended as follows: 
In lines 1-2 of claim 3, “A compartment divider assembly comprising a corner coupler that comprises” has been changed --A corner coupler for use in a compartment divider assembly having a first divider and a second divider, the corner coupler comprising--.

			          Reasons for Allowance
The Prior Art of record fails to show suggest or provide rationale for the claimed combinations of claims 1, 3, and 11, whereby the vertical support portion has a first side “adjacent” a second side (see line 6 of claim 1, line 4 of claim 3, and line 6 of claim 11), and with respect to claims 1 and 11, the first and second dividers having dovetail grooves “traversing along a longitudinal axis” (see lines 21-24 of claim 1 and lines 11-14 of claim 11) and whereby the dovetail grooves mate with the dovetail portions on the “adjacent” first and second sides of the coupler, and with respect to claim 3, the dovetail portions are on the same plane or different planes (see the last three lines).
With U.S. Patent Application Publication No. 2014/0360122, it is noted that while this reference is considered to show a coupler (30 - see Figure 2-A) having male dovetail portions (32 and 34), as claimed, the portions are not on “adjacent” sides, as required in claims 1, 3, and 11.
With respect to U.S. Patent Application Publication No. 2016/0222643, this reference is considered to show elements on adjacent sides of a coupler, but the “elements” are not shaped like male dovetail portions.
With respect to U.S. Patent Application Publication No. 2006/0188325, this reference is considered to show dovetail grooves on adjacent sides of a coupler, but the dovetail grooves are not male portions extending “from” the adjacent sides.
With respect to U.S. Patent No. 6,786,522, while this reference is considered to show a coupler (see 12d in Figure 2) having male dovetail portions extending from adjacent sides, with respect to claim 1 and 11, the dovetail portions do not mate with grooves on dividers, in the same manner as claimed, and with respect to claim 3, the height of the dovetail portions are not on the same or different plane, i.e., they extend on planes that are perpendicular to one another. 
With respect to U.S. Patent No. 4,564,732, while this reference is considered to show (see 45 in Figure 3) dovetail portions on adjacent sides, with respect to claim 1 and 11, the dovetail portions do not mate with grooves on dividers, in the same manner as claimed, i.e., where the grooves traverse along a longitudinal axis, and with respect to claim 3, the height of the dovetail portions are not on the same or different plane, i.e., they extend on planes that are perpendicular to one another. 
With respect to U.S. Patent No. 3,552,817, while this reference is considered to show a support portion with dovetail portions on adjacent sides that extend in a substantially horizontal manner (see line 8), with respect to claim 1 and 11 (see line 3), the support portion is not “vertical” (see Figure 1 where the inner walls extend horizontally). There is no motivation to place the element (of Figure 1) in a vertical positon, because then the dovetail portions would not extend horizontally. With respect to claim 3, the height of the dovetail portions are not on the same or different plane, i.e., they extend on planes that are perpendicular to one another. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




February 3, 2022